Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-21-00114-CV

                                    Zulema GARZA,
                                        Appellant

                                            v.

 Zulema J. GARZA, Jose Juan Garza, III, Andres Garza, Alejandro Garza, and Gabriel Garza,
                                        Appellees

                 From the 49th Judicial District Court, Webb County, Texas
                          Trial Court No. 2020-CVK-002209-D1
                           Honorable Joe Lopez, Judge Presiding

  BEFORE JUSTICE WATKINS, JUSTICE RODRIGUEZ, AND JUSTICE VALENZUELA

        In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Appellees’ motion to dismiss and appellant’s motion for extension
of time are DENIED AS MOOT. We ORDER that no costs be assessed against appellant Zulema
Garza because she is indigent.

      SIGNED September 29, 2021.


                                             _________________________________
                                             Beth Watkins, Justice